DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Lalaoua (US 2015/0202484).


    PNG
    media_image1.png
    442
    634
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    311
    482
    media_image2.png
    Greyscale

‘484 teaches regarding claim:
1. A slide structure of an exercise machine for sliding on a slide rail of the exercise machine (see FIGs 12 and 13A above, 13A being details of the rail/roller/slider of FIG 12), the slide rail (22/B) being disposed on a rail seat (A) of the exercise machine through a connecting portion (potion connecting B to A as seen in FIG 12), the slide rail extending along an axial direction (longitudinal direction of the device as seen in FIG 12), the slide structure of the exercise machine comprising: a slide seat (44), configured to be movable along the axial direction relative to the slide rail (as seen in FIG 12 and 13A); a roller (rollers 46 as seen in FIG 13A and annotated in FIG 12), rotatably coupled to the slide seat (via the axle), the roller rolling on the slide rail along the axial direction (to facilitated the seat moving along the rail); a dry-running limit slider (assembly of bushing seat/connector D and post/bushing C that slides/translates relative to the rail 22, dry-running in that it is not for use in an aquatic environment – NOTE: applicant has not provided any definition for the term “dry-running” and thus it will be given the broadest reasonable interpretation), including a bushing seat (D) and a dry-running bushing (C), the bushing seat being coupled to the slide seat (as seen in FIG 13A), the dry-running bushing being fixed to the bushing seat (as seen in FIG 13A), the dry- running bushing embracing the slide rail on a vertical plane perpendicular to the axial direction to limit displacement of the slide seat on the vertical plane (the bushing prevents unwanted vertical movement by supporting the rail 22 as seen in FIG 13A), the dry-running limit slider sliding on the slide rail along the axial direction (C is sliding/translating relative to the rail 22 as the seat moves); wherein the slide seat moves on the slide rail along the axial direction through the roller to roll along the axial direction, the dry-running limit slider to slide along the axial direction, and the dry- running limit slider to limit the displacement of the slide seat on the vertical plane (as discussed above and seen in FIGs 12 and 13A).

2. The slide structure of the exercise machine as claimed in claim 1, wherein the roller includes a plurality of rollers each rolling on the slide rail (two rollers on each side of the rail structure as seen in FIG 12).

3. The slide structure of the exercise machine as claimed in claim 2, wherein in the axial direction, the dry-running limit slider is located between the rollers (as seen in FIG 12).

4. The slide structure of the exercise machine as claimed in claim 2, wherein the slide rail includes a plurality of slide rails (left and right 22s as seen in FIG 13), and the rollers roll on each of the slide rails, respectively (as seen in FIG 13A).

5. The slide structure of the exercise machine as claimed in claim 1, wherein the dry-running limit slider includes a plurality of dry-running limit sliders each sliding on the slide rail (left and right sliders as seen in FIG 13 A).

6. The slide structure of the exercise machine as claimed in claim 5, wherein in the axial direction, the roller is located between the dry-running limit sliders (in an alternative interpretation, the axles/posts of the rollers are considered to be the sliders, and the roller is considered to be 47; in this interpretation, the roller is located between the sliders).

7. The slide structure of the exercise machine as claimed in claim 5, wherein the slide rail includes a plurality of slide rails, and the dry-running limit sliders slide on each of the slide rails, respectively (as discussed above).

8. The slide structure of the exercise machine as claimed in claim 1, wherein on the vertical plane, a contact cross-section of the roller and the slide rail is in the shape of one of an arc, a reverse V and a truncated cone (roller 46 has an arc-shaped cross section as seen in FIG 13A).


11. A slide structure of an exercise machine for sliding on a slide rail of the exercise machine, the slide rail being disposed on a rail seat of the exercise machine through a connecting portion, the slide rail extending along an axial direction, the slide structure of the exercise machine comprising: a slide seat, configured to be movable along the axial direction relative to the slide rail; a dry-running limit slider, including a bushing seat and a dry-running bushing, the bushing seat being coupled to the slide seat, the dry-running bushing being fixed to the bushing seat, the dry- running bushing embracing the slide rail on a vertical plane perpendicular to the axial direction to limit displacement of the slide seat on the vertical plane, the dry-running limit slider sliding on the slide rail along the axial direction; wherein the slide seat moves on the slide rail along the axial direction through the dry-running limit slider to slide along the axial direction and the dry-running limit slider to limit the displacement of the slide seat on the vertical plane (as discussed above and seen in FIG 13A).

Allowable Subject Matter
Claims 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784